          Case 1:20-cv-02682-RBW Document 6 Filed 01/11/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MALLIKARJUN EAGA, et al.,

                            Plaintiffs,

 v.                                                     Civil Action No. 20-2682 (RBW)

 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES, et al.,

                            Defendants.


                      DEFENDANTS’ MOTION TO DIMISS AND
                  TRANSFER VENUE OR FOR SUMMARY JUDGMENT

       Defendant, U.S. Citizenship and Immigration Services (“USCIS”), and Mark Koumans, in

his official capacity as Acting Director of USCIS, respectfully move to either dismiss or transfer

the various claims of the 10 different Plaintiffs in this case. As an initial matter, 9 of the 10

Plaintiffs’ claims are moot and must be dismissed. The remaining claim should be severed and

transferred to a more appropriate judicial district. Alternatively, should the Court allow any claims

to remain here (and assuming that the remaining claim is not likewise mooted in the meantime),

the Court should enter summary judgment in favor of Defendants. USCIS has not unreasonably

delayed adjudicating Plaintiffs’ immigration applications, and Plaintiffs may not use a mandamus

action to skip ahead of other applicants in line.

       Defendants attach to this motion a supporting memorandum, statement of facts, declaration

of John M. Peace, and a proposed order.



                                          *         *     *
         Case 1:20-cv-02682-RBW Document 6 Filed 01/11/21 Page 2 of 2




Dated: January 11, 2021                   Respectfully submitted,
                                          MICHAEL R. SHERWIN
                                          Acting United States Attorney
                                          BRIAN P. HUDAK
                                          Acting Chief, Civil Division
                                          /s/ Christopher C. Hair
                                          CHRISTOPHER C. HAIR, PA Bar #306656
                                          Assistant United States Attorney
                                          555 4th Street, N.W.
                                          Washington, District of Columbia 20530
                                          Telephone: (202) 252-2541
                                          Email: christopher.hair@usdoj.gov
                                          Counsel for Defendants




                                      2
